ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-3 and 5-20 are allowed because the prior art made of record does not teach a vehicle and a method for charging a battery of a safety arm assembly of a vehicle, in the manner as recited in the claims. 
Reasons For Allowance
3.         With respect to claims 1-3 and 5-15, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:					
wherein the second end of the first safety arm is complementary in configuration  to the channel of the charging dock, and the second end of the first safety arm is          selectively removably engageable within the channel:
a first battery provided within an interior of the first safety arm, wherein the first battery is placed electrical communication with the power source via the charging dock when the second end of the first safety arm is engaged within the channel thereof, wherein the power source within the vehicle charges the first battery in the first safety arm via the charging dock; and
a first light source provided on the first safety arm, said first light source being in electrical communication with the first battery, and wherein the first light source is powered by the first battery when the first safety arm is removed from the charging dock.

4.         With respect to claim 16-20, the prior art made of record fails to teach the combination of steps recited in claim 16, including the following particular combination of steps as recited in claim 16, as follows:
wherein the first safety arm includes a first light source and a first battery in electrical communication with the first light source, and the charging dock places the first safety arm in electrical communication with a power source of the vehicle:
illuminating the first light source on the first safety arm while decoupled from the charging dock;
returning the first safety arm to the charging dock inserting an end of the first safety arm into a first channel defined by the charging dock;
placing the battery of the first safety arm in electrical communication with the power source via the charging dock: and
charging the battery of the first safety arm via the power source that is electrically connected with the charging dock.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851